ATTORNEYS FOR APPELLANT                                ATTORNEY FOR APPELLEES MARION
                                                       COUNTY, INDIANA, CITY OF
Robert M. Oakley                                       INDIANAPOLIS, MATTHEW PIETRZAK,
Daniel K. Dilley                                       STEPHANIE BUTTZ, ERIC LEE, AND
Carmel, Indiana                                        DIANNA JOHNSON

                                                       Benjamin J. Church
                                                       Office of Corporation Counsel
                                                       Indianapolis, Indiana

                                                       ATTORNEYS FOR APPELLEES STATE OF
                                                       INDIANA AND THE INDIANA
                                                       DEPARTMENT OF CORRECTION

                                                       Gregory F. Zoeller
                                                       Attorney General of Indiana

                                                       Andrea E. Rahman
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana

______________________________________________________________________________



                               In the
                                                                              Dec 22 2015, 11:39 am

                       Indiana Supreme Court
                          _________________________________

                                  No. 49S02-1512-PL-709

RANDY L. THORNTON,
                                                       Appellant (Plaintiff below),

                                            v.

STATE OF INDIANA, INDIANA
DEPARTMENT OF CORRECTION,
MARION COUNTY, INDIANA,
CITY OF INDIANAPOLIS, MATTHEW
PIETRZAK, STEPHANIE BUTTZ,
ERIC LEE, AND DIANNA JOHNSON,
                                                       Appellees (Defendants below).

                          _________________________________

              Appeal from the Marion Superior Court, No. 49D11-1402-PL-003833
                             The Honorable John F. Hanley, Judge
                                 _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1409-PL-662
                             _________________________________

                                              December 22, 2015

Per Curiam.

        Plaintiff Randy Thornton brought multiple claims against several defendants arising out
of his incarceration for a probation violation that allegedly occurred after his term of probation
had expired. The trial court dismissed his claims against all defendants. The Court of Appeals
affirmed in a memorandum decision. Thornton v. State of Indiana, No. 49A02-1409-PL-662
(Ind. Ct. App. August 14, 2015). Thornton seeks transfer, contending only that his claim against
four individual probation officers (the “Defendants”) under 42 U.S.C. § 1983 was improperly
dismissed. 1


        The Defendants moved to dismiss Thornton’s § 1983 claim pursuant to Indiana Trial
Rule 12(B)(6), contending Thornton failed to state a claim upon which relief could be granted
because his claim was barred by the statute of limitations. (Appellant’s App. 19, 29-30). The
trial court summarily granted the Defendants’ motion. Affirming that decision, the Court of
Appeals did not address the parties’ arguments for and against dismissal, but sua sponte
determined, “Thornton has wholly failed to state a claim against [the Defendants] even assuming
his claims were timely filed.” Thornton, No. 49A02-1409-PL-662, slip op. at 6.


        “A motion to dismiss for failure to state a claim tests the legal sufficiency of the claim,
not the facts supporting it.” Kitchell v. Franklin, 997 N.E.2d 1020, 1025 (Ind. 2013) (internal
quotation omitted). When ruling on a motion to dismiss, the court must “view the pleadings in
the light most favorable to the nonmoving party, with every reasonable inference construed in
the non-movant’s favor.” Id. We review a trial court’s grant or denial of a Trial Rule 12(B)(6)
motion de novo. Id. We will not affirm such a dismissal “unless it is apparent that the facts

1
  Under Appellate Rule 17(A), a party of record in the trial court is a party on appeal. However, Thornton does not
challenge the dismissal of his claims against the State defendants on appeal. Also, Thornton does not directly appeal
the trial court’s dismissal of his claims against Marion County or the City of Indianapolis. The Court of Appeals
accordingly reviewed only the propriety of the trial court’s dismissal of his § 1983 claim against the individually-
named probation officers. We do the same.

                                                         2
alleged in the challenged pleading are incapable of supporting relief under any set of
circumstances.” City of E. Chicago, Indiana v. E. Chicago Second Century, Inc., 908 N.E.2d
611, 617 (Ind. 2009) (internal quotation omitted).


       Section 1983 of Title 42 of the United States Code is a federal statute which “provides a
civil remedy against any ‘person’ who, under color of state law, subjects a ‘citizen of the United
States’ to the ‘deprivation of any rights, privileges, or immunities’ secured by the federal
Constitution or federal laws.” Bayh v. Sonnenburg, 573 N.E.2d 398, 402 (Ind. 1991) (quoting 42
U.S.C. § 1983). “By the plain terms of § 1983, two—and only two—allegations are required in
order to state a cause of action under that statute.” Gomez v. Toledo, 446 U.S. 635, 640 (1980).
A § 1983 claim need only allege that “some person has deprived [the claimant] of a federal
right” and that person “acted under color of state or territorial law.” Id. See In re Tina T., 579
N.E.2d 48, 62 (Ind. 1991) (recognizing that to sufficiently plead a § 1983 claim, a plaintiff “need
allege only that some person acting under color of state law has deprived the claimant of a
federal right.” (citing Green v. Maraio, 722 F.2d 1013, 1016 (2d Cir. 1983))). Among other
things, Thornton’s complaint alleged the Defendants, Marion County probation officials, took
actions which constituted “unconstitutional deprivations of liberty and violations of due
process.” (Appellant’s App. 13). Thornton’s complaint stated a claim for relief under § 1983.


       In the lower courts, Defendants offered two alternative arguments in support of dismissal:
(1) Thornton’s claim was filed after the statute of limitations expired; and (2) the Defendants are
entitled to quasi-judicial immunity. We may affirm a trial court’s grant of a motion to dismiss if
it is sustainable on any basis in the record. See City of New Haven v. Reichhart, 748 N.E.2d
374, 378 (Ind. 2001) (citing Minks v. Pina, 709 N.E.2d 379, 381 (Ind. Ct. App. 1999)).


       We note the Defendants do not reassert their statute of limitations argument on transfer,
and, regardless, we find the argument unpersuasive. As to quasi-judicial immunity, such a
determination requires an inquiry into “the nature of the function performed, not the identity of
the person who performed it.” Mendenhall v. City of Indianapolis, 717 N.E.2d 1218, 1226 (Ind.
Ct. App. 1999) (citing Forrester v. White, 484 U.S. 219, 224 (1988)), trans. denied. The record
before us is insufficient to permit such an inquiry.

                                                  3
       We find the trial court erred when it determined Thornton’s complaint did not state a
claim for relief under 42 U.S.C. § 1983 against the individually-named probation officers.
Accordingly, we grant transfer and reverse dismissal of Thornton’s § 1983 claim against the
Defendants and remand to the trial court for further proceedings. In doing so, we express no
opinion on the merits of Thornton’s claim. In all other respects we summarily affirm the Court
of Appeals’ decision. See Ind. Appellate Rule 58(A)(2).


Rush, C.J., and Rucker and David, JJ., concur.
Dickson and Massa, JJ., dissent without opinion.




                                                 4